EXHIBIT PURCHASE AGREEMENT dated as of June 18, 2009 by and among COLUMBIA PROPERTIES NEW ORLEANS, L.L.C., as Seller, AB CASINO ACQUISITION LLC, as Buyer and PENINSULA GAMING PARTNERS, LLC, as PGP PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of June 18, 2009, by and among Columbia Properties New Orleans, L.L.C., a Louisiana limited liability company (“Seller”), AB Casino Acquisition LLC, a Delaware limited liability company (“Buyer”), and, solely for purposes of Sections 2.2(c), 6.7(a)(2), 8.2, 11.3(a), 11.11 and 11.16, Peninsula Gaming Partners, LLC (“PGP”).Capitalized terms used herein and not otherwise defined shall have the meanings set forth in Section 11.1 hereof. WHEREAS, Seller is the sole member of Belle of Orleans, L.L.C., a Louisiana limited liability company (the “Company”), and owns all of the outstanding membership interests of the Company (the “LLC Interests”); WHEREAS, the Company owns the Property commonly known as the Amelia Belle Casino; WHEREAS, Seller believes that it is in the best interests of Seller to sell the LLC Interests on the terms and subject to the conditions set forth herein; and WHEREAS, Buyer desires to purchase all of the LLC Interests, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, the parties hereto, in consideration of the foregoing and of the mutual representations, warranties and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, agree as follows: ARTICLE I PURCHASE AND SALE OF LLC INTERESTS Section 1.1Purchase and Sale of LLC Interests. Upon the terms and subject to the conditions set forth in this Agreement, Buyer agrees to purchase, acquire and accept from Seller, and Seller agrees to sell, transfer, assign, convey and deliver to Buyer, at the Closing, all of the LLC Interests, free and clear of any Liens, for the Purchase Price. PURCHASE PRICE AND ESCROW FUNDS Section 2.1Purchase Price.In consideration for the sale, transfer, conveyance and delivery of the LLC Interests pursuant to Section 1.1, at the Closing Buyer shall deliver, or cause to be delivered, subject to Section 2.2, by wire transfer of immediately available funds to an account or accounts designated by Seller prior to the Closing, an amount equal to (A) one hundred six million five hundred thousand dollars ($106,500,000), (B)(x) plus the Estimated Working Capital Excess (as defined in Section 2.4 hereof, which in no event shall equal an amount greater than three million dollars ($3,000,000)) or, as the case may be, (y) minus the Estimated Working Capital Deficiency (as defined in Section 2.4 hereof), as determined in accordance with Section 2.4 hereof, subject to subsequent final adjustment using the Final Working Capital Adjustment as provided for in Section 2.5 hereof, which shall be payable pursuant to Section 2.5(c) hereof (collectively, the “Purchase Price”). Section 2.2Escrow Funds (a)Concurrent with, or prior to, the execution hereof, Buyer has deposited a lump sum (the “Original Deposit”) equal to ten million dollars ($10,000,000) (such amount, including any interest or earnings accrued thereon, the “Escrow Funds”) with
